Exhibit (m)(2)(b) SCHEDULE A EATON VANCE MUTUAL FUNDS TRUST CLASS A DISTRIBUTION PLAN Name of Fund Adoption Date Eaton Vance AMT-Free Municipal Bond Fund October 17, 1997 Eaton Vance Build America Bond Fund October 19, 2009 Eaton Vance Diversified Income Fund November 15, 2004 Eaton Vance Dividend Income Fund August 8, 2005 Eaton Vance Floating-Rate Advantage Fund (Advisers Class and Class A shares) August 6, 2007 Eaton Vance Floating-Rate Fund (Advisers Class shares) August 14, 2000 Eaton Vance Floating-Rate Fund (Class A shares) March 17, 2003 Eaton Vance Floating-Rate & High Income Fund (Advisers Class shares) June 19, 2000 Eaton Vance Floating-Rate & High Income Fund (Class A shares) March 17, 2003 Eaton Vance Government Obligations Fund June 23, 1997 Eaton Vance High Income Opportunities Fund February 9, 2004 Eaton Vance International Equity Fund February 13, 2006 Eaton Vance Large-Cap Core Research Fund August 13, 2001 (formerly Eaton Vance Equity Research Fund) Eaton Vance Low Duration Fund June 18, 2002 Eaton Vance Strategic Income Fund October 17, 1997 Eaton Vance Structured Emerging Markets Fund March 27, 2006 Eaton Vance Structured International Equity Fund February 8, 2010 Eaton Vance Tax-Managed Dividend Income Fund February 10, 2003 Eaton Vance Tax-Managed Equity Asset Allocation Fund December 10, 2001 Eaton Vance Tax-Managed Growth Fund 1.1 June 23, 1997 Eaton Vance Tax-Managed Growth Fund 1.2 March 1, 2001 Eaton Vance Tax-Managed International Equity Fund March 2, 1998 Eaton Vance Tax-Managed Mid-Cap Core Fund December 10, 2001 Eaton Vance Tax-Managed Multi-Cap Growth Fund June 19, 2000 Eaton Vance Tax-Managed Small-Cap Fund August 11, 1997 Eaton Vance Tax-Managed Small-Cap Value Fund December 10, 2001 Eaton Vance Tax-Managed Value Fund August 16, 1999
